IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00295-CR
 
Johnny Ray Abbott,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 40th District
Court
Ellis County, Texas
Trial Court No. 28838CR
 

MEMORANDUM  Opinion

 
On the State’s petition for discretionary
review, the Court of Criminal Appeals reversed our decision in this case,
holding that we lacked jurisdiction over this appeal and that we should have
dismissed it for lack of jurisdiction.  See Abbott v. State, 271 S.W.3d
694 (Tex. Crim. App. 2008).
The case was remanded to us for further
proceedings consistent with the Court of Criminal Appeals’ opinion.  Id. at 697.  Upon our request, neither party has provided additional briefing on
remand and both have waived any further response.
 
We dismiss this case for lack of
jurisdiction.  Tex. R. App. P.
43.2(f).
 
 
REX D. DAVIS
Justice
 
 
Before Chief
Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Dismissed
Opinion
delivered and filed May 13, 2009
Do
not publish
[CR25]